Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8-22 and 25-28 are pending and being acted upon in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2022 was filed after the mailing date of the Non-Final Office on May 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The substitute specification is objected to because (A) it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, at least with respect to the sequences shown in Figures 3, 8.  (B) “FIG. 17A-F” in paragraph [0034] should have been FIG. 17-A-H”.  Appropriate correction is required. 

Objection and Rejection Withdrawn
The objection to claims 11 and 12 is withdrawn in view of the claim amendment. 

The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn as the claim has been canceled. 



New ground of rejection necessitated by the amendment filed August 3, 2022

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 8-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses a pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:
a) a therapeutic domain that comprises a cytokine; and
b) a sensor domain that is a dual-binding antibody or antigen binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain, 
wherein:
a C-terminus of the therapeutic domain is joined to an N-terminus of the heavy chain variable domain by a linker, or the C-terminus of the therapeutic domain is joined to an N-terminus of the light chain variable domain by the linker,
the sensor domain binds to (1) the cytokine; and 
(ii) PD-1 or PD-L1, but not both simultaneously; and
when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds to its receptor.
Claim 2 encompasses the pharmaceutical composition of claim 1, wherein when the sensor domain binds to PD-1 or PD-L1, the cytokine is blocked from binding the sensor domain and the therapeutic domain.
Claim 3 encompasses the pharmaceutical composition of claim 1, wherein when the cytokine binds to the sensor domain, the activity of the cytokine is reduced.
Claim 8 encompasses the pharmaceutical composition of claim 1, wherein the dual-binding antibody or the antigen-binding fragment of the dual-binding antibody comprises a Fab that comprises the heavy chain variable domain and the light chain variable domain.  
Claim 9 encompasses the pharmaceutical composition of claim 8, wherein the dual-binding antibody or the antigen-binding fragment of the dual-binding antibody comprises an IgG isotype dual-binding antibody. 
Claim 10 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain binds any PD-L1. 
Claim 11 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is any interleukin or any interferon.
Claim 12 encompasses the pharmaceutical composition of claim 11, wherein the cytokine is IL-2, INFαIL-15. 
Claim 13 encompasses the pharmaceutical composition of claim 12, wherein the cytokine is IL-2. 
Claim 14 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises two heavy chains and two light chains. 
Claim 15 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises an Fc domain.
Claim 16 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 12 hours. 
Claim 17 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 48 hours. 
Claim 18 encompasses the pharmaceutical composition of claim 1, wherein the PD-1 or PD-L1 is expressed by any immune cell. 
Claim 19 encompasses the pharmaceutical composition of claim 1, wherein the PD-1 or PD-L1 is expressed by any T cell.
Claim 20 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain is any PD-1. 
Claim 21 encompasses the pharmaceutical composition of claim 19, wherein when the sensor domain binds to any PD-1 or any PD-L1, the therapeutic domain induces T cell activation.
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the T cell activation is measured by STATS phosphorylation. 
Claim 25 encompasses the pharmaceutical composition of claim 3, wherein in an absence of PD-1 or PD-L1, the sensor domain binds to the cytokine.
Claim 26 encompasses the pharmaceutical composition of claim 25, wherein when the sensor domain is bound to the cytokine, the cytokine is blocked from binding to its receptor.
Claim 27 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is IL-2 and the sensor domain binds PD-1.
Claim 28 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is IFNα and the sensor domain binds PD-L1.
The recitation of “when the sensor binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain” in amended claim 1 has no written support in the specification and the claims as originally filed.  This is new matter.  It should be noted that none of the linker in the specification is cleavable when the linker linking the C-terminus of therapeutic domain, e.g., any cytokine or interleukin to the N-terminus of the heavy or light chain variable domain of antibody or antigen-binding fragment thereof that binds to any PD-1 or PD-L1.  The specification discloses:
[0071] The linker may be a stable linker. For example, a linker may maintain a connection between a therapeutic domain and a sensor domain even upon binding of the sensor domain to a marker and, thereby, unbinding of the therapeutic domain from the sensor domain. For example, although the sensor domain may unbind the therapeutic domain, the therapeutic domain may remain linked to the sensor domain via the linker. Examples of linkers that are consistent with this activity may include non-cleavable linkers. [0072] The linker may also be a flexible linker. A flexible linker is a linker that is long enough to allow for the therapeutic domain to bind to its target, once it is unbound from the sensor domain. Flexibility of the linker may affect therapeutic efficacy. For example, upon binding of the sensor domain to a marker and unbinding of the therapeutic domain, the therapeutic domain needs to be able to encounter and bind its therapeutic target (e.g., a receptor on the same cell surface as the marker or a receptor on an adjacent cell surface to the marker). If the linker is not flexible enough to allow for the therapeutic domain to binds its therapeutic target, therapeutic efficacy may be reduced or not exerted.
Thus, The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed. 
Regarding cytokine as the therapeutic domain encompassed by the claimed pharmaceutical composition, the specification discloses just IL-2, IL-15 and IFNα, see paragraphs [0012], [0021] to [0023].  The IL-2, IL-15 or IFNα therapeutic domain is linked to the N-terminus of a heavy chain variable domain or the N-terminus of a light chain variable domain of an antibody that binds to PD-L1 or PD-1.
Regarding sensor domain is any dual-binding antibody or antigen binding fragment thereof (claim 1), the specification discloses:
[0063] In some embodiments, the sensor domain is a dual binding protein such as a dual binding antibody. A dual binding protein may be capable of binding the marker and the therapeutic domain. A dual binding protein of the present disclosure may be selected or engineered to bind the marker and the therapeutic domain. The dual binding protein may have a higher affinity for the marker as compared to the therapeutic domain. The dual binding protein may be affinity matured to have a higher affinity for the marker as compared to the therapeutic domain. 
[0064] In some embodiments, the sensor domain is an antibody. The sensor domain may also be a fragment of an antibody. A fragment of an antibody consistent with the sensor domains disclosed herein retains its ability to exhibit dual binding to both a marker and a therapeutic domain. One or both domains of a bispecific antibody may be sensor domains of the protein complexes of the present disclosure. In the instance that bispecific antibodies are used, the bispecific antibody may include a first antigen binding domain that may bind a therapeutic domain and a marker and may also include a second antigen binding domain capable of binding the marker. In some embodiments, the bispecific antibody may have a first antigen binding domain that binds a therapeutic domain and a first marker, and a second antigen binding domain that binds a second marker. In some embodiments, the bispecific antibody may have a first antigen binding domain that binds a therapeutic domain and a first marker, and a second antigen binding domain that binds a therapeutic domain and a second marker. In some embodiments the first and second antigen binding domains may bind to the same therapeutic domain (FIG. 13).
In this case, the claims encompass a pharmaceutical composition comprising  a dual binding protein may be capable of binding the marker, e.g., PD-1 or PD-L1 and the therapeutic domain, e.g., any cytokine or interleukin. 
However, the specification does not describe the structure-identifying information, e.g., heavy and light chain variable domains about the claimed dual binding antibody or antigen binding fragment thereof that bind to any cytokine and any PD-1 or any cytokine and any PD-L1, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:  a) a therapeutic domain that comprises a cytokine; and b) a sensor domain that is a dual-binding antibody or antigen binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain themselves. 
Even assuming the therapeutic cytokine is IL-2, IFNα and IL-15 and the sensor domain binds to PD-1 or PD-L1, the terms “PD-1” and “PD-L1” encompass PD-1” and “PD-L1” from any mammalian species.  The specification discloses antibodies that bind to just human PD-1 and human PD-L1.  The specification does not describe the structure, e.g., the amino acid sequence of heavy and light chain variable regions of antibody or antigen-binding fragment thereof that bind to IL-2, IFNα or IL-15, much less dual-binding antibody or antigen binding fragment thereof that bind to IL-2 and PD-1, IL-2 and PD-L1, IFNα and PD-1, IFNα and PD-L1, IL-15 and PD-1 or IL-15 and PD-L1.  Notably, the specification does not describe the structure of a sufficient number of species of the genus of complex comprising any cytokine and any PD-1 or any PD-L1 wherein the cytokine is linked to the antibody or antigen-binding fragment thereof by any linker or structure common to members of the genus to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).   One of skill in the art would not immediately envision which antibody has dual function that binds to which undisclosed cytokine or interleukin and which PD-1 or PD-L1 as a pharmaceutical composition.  
While the specification discloses the CDRs can be appropriately select by using a method such as Phage Display (see paragraph [0055]), possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only a composition comprising a complex comprising the combination of SEQ ID NO: and configuration as shown in Table 1 in the amendment filed August 3, 2022, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicants’ arguments filed August 3, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claim 1 has been amended to recite:
(a) “a therapeutic domain that comprises a cytokine”;
(b) “a sensor domain that is a dual-binding antibody or antigen-binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain”;
(c) that “a C-terminus of the therapeutic domain is joined to an N-terminus of the heavy chain variable domain” or “ the C-terminus of the therapeutic domain is joined to an N-terminus of the light chain variable domain by the linker’;
(d) “the sensor domain binds: (1) the cytokine; and (11) PD-1 or PD-L1, but not both simultaneously”; and
(e) “when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds-to its receptor’. Additionally, claims 4-7 have been cancelled, thereby rendering the rejection of claims 4-7 moot.
Applicant submits that Ariad v. Eli Lilly (598 F.3d 1336 (Fed. Cir. 2010)) established that “a sufficient description of a [claim] genus...requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” and that that functional claim language can meet the written description requirement when the art has established a correlation between structure and function.
Consistent with Ariad v. Eli Lilly, Applicant notes that claim 1 has been amended to clarify the structural features of the genus of therapeutic domains of the claimed pharmaceutical composition (e.g. “a therapeutic domain that comprises a cytokine’), the structural features of the genus of sensor domains of the claimed pharmaceutical composition (e.g. “a sensor domain that is a dual-binding antibody or antigen-binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain...[that] binds (i) the cytokine; and (ii) PD-1 or PD-L1, but not both simultaneously”) and how the sensor domain and therapeutic domain is linked (“a C-terminus of the therapeutic domain is joined to an N-terminus of the heavy chain variable domain” or “ the C-terminus of the therapeutic domain is joined to an N-terminus of the light chain variable domain by the linker”).
Applicant also notes that the instant specification demonstrates a representative number of examples of species that fall within the structural description in claim 1 (12 for the IFNa/PD-L1 therapeutic domain/sensor domain pair, and 11 for the IL-2/PD-1 therapeutic domain/sensor domain pair) alongside data showing that these features are associated with the recited functional activity in claim 1 (“when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds-to its receptor’). These examples are outlined in the table
below: 

    PNG
    media_image1.png
    291
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    583
    media_image3.png
    Greyscale

As Applicant has demonstrated (a) disclosure a representative number of species falling within the scope of the genus of claim 1, (b) structural features common to the members of the genus of claim 1, and (c) established a correlation between structure and function for the features of claim 1, Applicant submits that claims 1-22 are patentable under the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and respectfully requests withdrawal of the rejection to these claims.

In response, the amendment to claim 1 is acknowledged.  However, the amended claim 1 raises the issue of new matter. 
In particular, the recitation of “when the sensor binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain” in amended claim 1 has no written support in the specification and the claims as originally filed.  This is new matter.  It should be noted that none of the linker in the specification is cleavable when the linker linking the C-terminus of therapeutic domain, e.g., any cytokine or interleukin to the N-terminus of the heavy or light chain variable domain of antibody or antigen-binding fragment thereof that binds to any PD-1 or PD-L1.  The specification discloses:
[0071] The linker may be a stable linker. For example, a linker may maintain a connection between a therapeutic domain and a sensor domain even upon binding of the sensor domain to a marker and, thereby, unbinding of the therapeutic domain from the sensor domain. For example, although the sensor domain may unbind the therapeutic domain, the therapeutic domain may remain linked to the sensor domain via the linker. Examples of linkers that are consistent with this activity may include non-cleavable linkers. [0072] The linker may also be a flexible linker. A flexible linker is a linker that is long enough to allow for the therapeutic domain to bind to its target, once it is unbound from the sensor domain. Flexibility of the linker may affect therapeutic efficacy. For example, upon binding of the sensor domain to a marker and unbinding of the therapeutic domain, the therapeutic domain needs to be able to encounter and bind its therapeutic target (e.g., a receptor on the same cell surface as the marker or a receptor on an adjacent cell surface to the marker). If the linker is not flexible enough to allow for the therapeutic domain to binds its therapeutic target, therapeutic efficacy may be reduced or not exerted.
Thus, The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed. 
Regarding a sensor domain that is a dual-binding antibody or antigen-binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain...[that] binds (i) any cytokine; and (ii) PD-1 or PD-L1, but not both simultaneously, the term “cytokine” is not limited to IL-2, IFNα as shown in Table 1.  Further, the term “PD-1” and “PD-L1” encompasses “PD-1” and “PD-L1” from any species.  The specification does not describe the structure-identifying information, e.g., the amino acid sequence of heavy and light chain variable domains about the claimed dual binding antibody or antigen-binding fragment thereof that binds to any cytokine and any PD-1 or any cytokine and any PD-L1, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:  a) a therapeutic domain that comprises any cytokine; and b) a sensor domain that is a dual-binding antibody or antigen binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain binds (i) any cytokine; and (ii) any PD-1 or any PD-L1 themselves. 
In response to the argument that the specification demonstrates a representative number of examples of species that fall within the structural description in claim 1 (12 for the IFNa/PD-L1 therapeutic domain/sensor domain pair, and 11 for the IL-2/PD-1 therapeutic domain/sensor domain pair) alongside data showing that these features are associated with the recited functional activity in claim 1 (“when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds-to its receptor’), the claims are not limited to the particular IFNα/PD-L1, and IL-2/PD-1 therapeutic domain/sensor domain pair as argued. 
For these reasons, the rejection is maintained. 

Claims 1-3, 8-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a composition comprising a complex comprising the combination of SEQ ID NO: and configuration as shown in Table 1 in the amendment filed August 3, 2022, does not reasonably provide enablement for any pharmaceutical composition as set forth in claims 1-3, 8-22 and 25-28. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses a pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:
a) a therapeutic domain that comprises a cytokine; and
b) a sensor domain that is a dual-binding antibody or antigen binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain, 
wherein:
a C-terminus of the therapeutic domain is joined to an N-terminus of the heavy chain variable domain by a linker, or the C-terminus of the therapeutic domain is joined to an N-terminus of the light chain variable domain by the linker,
the sensor domain binds to (1) the cytokine; and 
(ii) PD-1 or PD-L1, but not both simultaneously; and
when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds to its receptor.
Claim 2 encompasses the pharmaceutical composition of claim 1, wherein when the sensor domain binds to PD-1 or PD-L1, the cytokine is blocked from binding the sensor domain and the therapeutic domain.
Claim 3 encompasses the pharmaceutical composition of claim 1, wherein when the cytokine binds to the sensor domain, the activity of the cytokine is reduced.
Claim 8 encompasses the pharmaceutical composition of claim 1, wherein the dual-binding antibody or the antigen-binding fragment of the dual-binding antibody comprises a Fab that comprises the heavy chain variable domain and the light chain variable domain.  
Claim 9 encompasses the pharmaceutical composition of claim 8, wherein the dual-binding antibody or the antigen-binding fragment of the dual-binding antibody comprises an IgG isotype dual-binding antibody. 
Claim 10 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain binds any PD-L1. 
Claim 11 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is any interleukin or any interferon.
Claim 12 encompasses the pharmaceutical composition of claim 11, wherein the cytokine is IL-2, INFαIL-15. 
Claim 13 encompasses the pharmaceutical composition of claim 12, wherein the cytokine is IL-2. 
Claim 14 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises two heavy chains and two light chains. 
Claim 15 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises an Fc domain.
Claim 16 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 12 hours. 
Claim 17 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 48 hours. 
Claim 18 encompasses the pharmaceutical composition of claim 1, wherein the PD-1 or PD-L1 is expressed by any immune cell. 
Claim 19 encompasses the pharmaceutical composition of claim 1, wherein the PD-1 or PD-L1 is expressed by any T cell.
Claim 20 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain is any PD-1. 
Claim 21 encompasses the pharmaceutical composition of claim 19, wherein when the sensor domain binds to any PD-1 or any PD-L1, the therapeutic domain induces T cell activation.
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the T cell activation is measured by STATS phosphorylation. 
Claim 25 encompasses the pharmaceutical composition of claim 3, wherein in an absence of PD-1 or PD-L1, the sensor domain binds to the cytokine.
Claim 26 encompasses the pharmaceutical composition of claim 25, wherein when the sensor domain is bound to the cytokine, the cytokine is blocked from binding to its receptor.
Claim 27 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is IL-2 and the sensor domain binds PD-1.
Claim 28 encompasses the pharmaceutical composition of claim 1, wherein the cytokine is IFNα and the sensor domain binds PD-L1.
The specification discloses twelve the IFNα/PD-L1 therapeutic domain/sensor domain pair, and eleven for the IL-2/PD-1 therapeutic domain/sensor domain pair) alongside data showing that these features are associated with the recited functional activity in claim 1 (“when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds-to its receptor’). These examples are outlined in the table below: 

    PNG
    media_image1.png
    291
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    706
    583
    media_image3.png
    Greyscale

However, the specification does not teach the structure-identifying information, e.g., amino acid sequence of the heavy and light chain variable domains about the claimed dual binding antibody or antigen binding fragment thereof that bind to any cytokine and any PD-1 or any cytokine and any PD-L1 to enable one of skill in the art to make and use without undue experimentation.  
Even assuming the therapeutic cytokine is IL-2, IFNα and IL-15 and the sensor domain binds to PD-1 or PD-L1, the terms “PD-1” encompasses PD-1” from any species.  Likewise, the term “PD-L1” encompasses PD-L1 from any mammalian species.  The specification discloses antibodies that bind to just human PD-1 or human PD-L1.  The specification does not teach the structure, e.g., the amino acid sequence of the heavy and light chain variable regions of antibody or antigen-binding fragment thereof that bind to IL-2, IFNα or IL-15, much less dual-binding antibody or antigen binding fragment thereof that bind to IL-2 and PD-1, IL-2 and PD-L1, IFNα and PD-1, IFNα and PD-L1, IL-15 and PD-1 or IL-15 and PD-L1.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  It is unpredictable which antibody or antigen-binding fragment has dual binding function that bind to which undisclosed cytokine and PD-1 or PD-L1. 
Regarding pharmaceutical composition, there are no in vivo working examples.  It is unpredictable which disease may be treated by the claimed pharmaceutical composition.  As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 

Applicants’ arguments filed August 3, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claim 1 has been amended to recite:
(a) “a therapeutic domain that comprises a cytokine”;
(b) “a sensor domain that is a dual-binding antibody or antigen-binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain”;
(c) that “a C-terminus of the therapeutic domain is joined to an N-terminus of the heavy chain variable domain” or “ the C-terminus of the therapeutic domain is joined to an N-terminus of the light chain variable domain by the linker’;
(d) “the sensor domain binds: (1) the cytokine; and (11) PD-1 or PD-L1, but not both simultaneously”; and
(e) “when the sensor domain binds to the PD-1 or PD-L1, the cytokine is released from the sensor domain and the cytokine binds-to its receptor’. Additionally, claims 4-7 have been cancelled, thereby rendering the rejection of claims 4-7 moot. 

Applicant submits that the specification demonstrates that one of skill in the art would be able to make and use compositions as described in claim 1 using a variety of different cytokines and a variety of different sensor domains that bind different receptor targets (see e.g. Table 1 above). Additionally, Applicant submits that the specification provides a wide selection of additional sensor domain dual-binding antibody components capable of producing the desired sensor domain behavior (see e.g. Example 1 for PD-L1/IFNa, Example 2 for PD-1/IL-2, Example 6 for both). Applicant further submits that Examples 1 and 2 further provide guidance that demonstrates routine laboratory procedures that would enable one of skill in the art to produce additional dual-binding antibody sensor domains as described in claim 1.

Accordingly, because Applicant has demonstrated that one would be able to make and use a variety of combinations of therapeutic domains/sensor domains within the criteria described in claim 1 without undue experimentation, Applicant respectfully requests withdrawal of the rejection to claims 1-22 under the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph.

In response, the amendment to claim 1 is acknowledged.  The amended claims are not limited to IFNα/PD-L1 therapeutic domain/sensor domain pair, and eleven for the IL-2/PD-1 therapeutic domain/sensor domain pair as argued.  
Regarding a sensor domain that is a dual-binding antibody or antigen-binding fragment of the dual binding antibody, wherein the sensor domain comprises a heavy chain variable domain and a light chain variable domain...[that] binds (i) any cytokine; and (ii) PD-1 or PD-L1, but not both simultaneously, the term “cytokine” is not limited to IL-2, IFNα as shown in Table 1.  Further, the term “PD-1” and “PD-L1” encompasses “PD-1” and “PD-L1” from any species.  The specification does not teach the structure-identifying information, e.g., amino acid sequence of the heavy and light chain variable domains about the claimed dual binding antibody or antigen binding fragment thereof that binds to any cytokine/interleukin and any PD-1, or any cytokine and any PD-L1 to enable one of skill in the art to make and use without undue experimentation.  
Even assuming the therapeutic cytokine is IL-2, IFNα and IL-15 and the sensor domain binds to PD-1 or PD-L1, the terms “PD-1” and “PD-L1” encompass PD-1” and “PD-L1” from any mammalian species.  The specification discloses antibodies that bind to just human PD-1 and human PD-L1.  The specification does not teach the structure, e.g., the amino acid sequence of the heavy and light chain variable regions of antibody or antigen-binding fragment thereof that bind to IL-2, IFNα or IL-15, much less dual-binding antibody or antigen binding fragment thereof that binds to IL-2 and PD-1, IL-2 and PD-L1, IFNα and PD-1, IFNα and PD-L1, IL-15 and PD-1 or IL-15 and PD-L1.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al. (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  It is unpredictable which antibody or antigen-binding fragment has dual binding function that bind to which undisclosed cytokine and PD-1 or PD-L1. 
Regarding pharmaceutical composition, here are no in vivo working examples.  It is unpredictable which disease may be treated by the claimed pharmaceutical composition.  As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  
For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644